Citation Nr: 1003338	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-34 614A	)	DATE
	)
	)


On appeal from the
North Florida/South Georgia Veterans Health System



THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Bert Fish Medical Center from July 28 to 
July 29, 2007.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 decision of the North 
Florida/South Georgia Veterans Health System. 


FINDINGS OF FACT

1.  Prior authorization from VA for the private medical 
treatment rendered from July 28, 2007 to July 29, 2007 by 
Bert Fish Medical Center was not obtained.

2.  A prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention on July 28, 
2007, would have been hazardous to life or health.

3.  A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Bert Fish Medical Center from July 28, 
2007 to July 29, 2007 have been met.  
38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Analysis

The Veteran is seeking reimbursement for emergency room 
treatment at Bert Fish Medical Center from July 28, 2007to 
July 29, 2007.  

At the time of the treatment in question, the Veteran was in 
receipt of a non-service connected disability rating.

The Veteran claims that he experienced nausea, pain and 
vomiting for three days before going to the hospital.  He 
asserts that he initially tried restricting his food intake 
but the symptoms became worse, on Saturday (the day before he 
sought emergency treatment) he began experiencing dizziness 
and weakness with extreme pain.  He reached the point where 
he could not retain food or water.  As a result, the Veteran 
claims that he became fearful that he might die before the 
weekend was over if he could not get treatment.  

He reported that he had had a similar experience 10 years 
earlier, and had been chastised by a physician for delaying 
seeking treatment.  The physician reportedly told him that a 
delay in treatment could result in dire consequences.  He 
reports that he was currently being treated for esophageal 
stricture and acid reflux at the VA Medical Center in 
Gainesville, Florida and at the VA outpatient clinic in 
Daytona Beach, Florida.  According to the Veteran, adding to 
his fear was the fact that ten years earlier, after suffering 
a similar episode, the physician who treated him cautioned 
him that if he had delayed treatment, the consequences may 
have been dire.  The Veteran also contends that he sought 
treatment at the Bert Fish Medical Center because the closest 
VA emergency center open on a Saturday evening was 100 miles 
away and he had no one to drive him there.  See September 
2007 notice of disagreement, November 2007 VA Form 9 and 
January 2010 Informal Hearing Presentation.  

The medical evidence of record shows that the Veteran was 
treated at the emergency room of Bert Fish Medical Center 
from, Saturday, July 28, 2007 to July 29, 2007.  He 
complained of mild dizziness, shortness of breath and 
vomiting, on and off for ten days.  It was reported that he 
had experienced a similar episode 10 years ago.  An abdominal 
X-ray during the current treatment showed that there was no 
evidence of any acute disease.  The diagnoses were Type II 
diabetes mellitus and gastroenteritis.  He was advised to 
follow a clear liquid diet until his condition got better, 
but no more than three days.  See Physician's Report dated 
July 28, 2007 and Patient Discharge Instructions dated July 
29, 2007.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received in a private facility from 
July 28, 2007 to July 29, 2007.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  In this case, 
there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred from July 28, 2007 to July 29, 2007.  The Veteran 
has never asserted that such authorization was requested, and 
there is no evidence of record suggesting that any such 
authorization was given.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, it is not contended that the Veteran obtained prior 
authorization for the private medical treatment from July 28, 
2007 to July 29, 2007 from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.  
The request for payment was not received until August 8, 
2007, 10 days after the receipt of treatment.  Accordingly, 
the Board must conclude that prior authorization for the 
private medical treatment received from July 28, 2007 to July 
29, 2007, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a Veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary "may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such Veterans have made payment."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 
38 U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse Veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non- 
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran for an adjudicated service-connected 
disability, for a non service-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a Veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
Veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

Payment or reimbursement for emergency services for non- 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2007).  To be eligible for reimbursement 
under this authority, all of the following conditions must be 
satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); 

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider; and
(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 
38 C.F.R. § 17.1002.

Service connection is not in effect for gastroenteritis.  
However, the Veteran would still be entitled to treatment for 
the disability if all the requirements under 
38 U.S.C.A. § 1725 are satisfied.

The evidence shows that the treatment was provided in an 
emergency room, that the Veteran had been enrolled in a VA 
health care system in the past two years, that he had no 
other insurance, and that he was personally liable for the 
cost of treatment.

The dispute in this case has been over whether a prudent lay 
person would have reasonably expected that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  In answering this question both medical and lay 
evidence may be considered; however, because neither 
38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 require a medical 
finding of an emergency, medical evidence is not required.  
Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The only medical evidence in this case consists of the 
emergency room notes.  These provide a fairly sketchy history 
of the Veteran's history prior to being treated.  For 
instance it is not recorded whether the symptoms had been the 
same, or gotten worse in the period immediately seeking 
treatment.  They do support his subsequent report of having 
had a similar episode 10 years earlier.  

The Veteran's reports of worsening symptoms, and the prior 
admonitions from a physician that a delay in treatment of 
could result in death, seem credible.  There is a 
contradiction in that he reported in his substantive appeal 
that the symptoms began three days prior to seeking 
treatment, and the hospital record contains a report of off 
and on vomiting beginning 10 days earlier.  The off and on 
nature of the symptoms could, however, explain the Veteran's 
delay in seeking treatment.  

The evidence is in at least equipoise on the question of 
whether a prudent lay person would have believed the 
Veteran's symptoms required emergency treatment.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that a prudent lay person would have believed that a delay in 
seeking treatment would have been hazardous to the Veteran's 
health.

The remaining question is whether a VA facility was feasibly 
available.  The Veteran reports that he was prevented from 
traveling to a VA facility for treatment because it was a 
Saturday evening, he had had no one to drive him, and there 
was no VA facility within 100 miles that was open.  VA web 
sites indeed show that while there were facilities less than 
100 miles from the Veteran's residence; however, these are 
not open on weekends.  It does not seem feasible that a 
person with severe pain and vomiting, as the Veteran has 
reported, would be able to travel to the nearest open VA 
facility, which was between 90 and 100 miles away.

The criteria for reimbursement of unauthorized medical 
expenses for services rendered at Bert Fish Medical Center 
from July 28 to July 29, 2007 have been met.  The claim is 
allowed.


ORDER

Entitlement to payment of unauthorized medical expenses for 
services rendered at Calais Regional Hospital on March 4, 
2004 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


